              Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 1 of 8




 1   Stanford H. Atwood, Jr., CA Bar No. 37362
     Atwood & Associates
 2   750 University Avenue, Suite 130
     Los Gatos, California 95032
 3   Tel: 408-395-5503
 4   stanford@atwoodlaw.net

 5   Michael T. Jean, MI Bar No. P76010*
     Hadan W Hatch, UT Bar No. 17671*
 6   National Rifle Association of America
     11250 Waples Mill Road
 7   Fairfax, Virginia 22030
     Tel: 703-267-1161
 8
     mjean@nrahq.org
 9   hhatch@nrahq.org

10   Jeremy E. Clare, D.C. Bar No. 1015688*
     Regina Lennox, D.C. Bar No. 1671299*
11   Safari Club International
     501 2nd Street N.E.
12
     Washington, D.C. 20002
13   Tel: 202-543-8733
     jclare@safariclub.org
14   rlennox@safariclub.org

15   Attorneys for Defendant-Intervenors
     National Rifle Association of America and
16
     Safari Club International
17   *Appearing pro hac vice

18
                                UNITED STATES DISTRICT COURT
19                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
20

21   WILDEARTH GUARDIANS et al.,                  Case No. 4:21-cv-349-JSW

22          Plaintiffs,                           Related Cases:
                                                    4:21-cv-344-JSW
23                  vs.                             4:21-cv-561-JSW
24   DEBRA HAALAND et al.,                        REPLY IN SUPPORT OF MOTION TO
                                                  DISMISS BY NATIONAL RIFLE
25          Defendants, and                       ASSOCIATION OF AMERICA AND
26                                                SAFARI CLUB INTERNATIONAL

27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
             Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 2 of 8




     NATIONAL RIFLE ASSOCIATION OF
 1                                                Hearing Date: June 25, 2021
     AMERICA and SAFARI CLUB
 2   INTERNATIONAL,                               Hearing Time: 9:00
                                                  Judge: Hon. Jeffery S. White
 3         Defendant-Intervenors.
 4   _______________________________________

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                 Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 3 of 8




 1             REPLY IN SUPPORT OF MOTION TO DISMISS BY NATIONAL RIFLE
               ASSOCIATION OF AMERICA AND SAFARI CLUB INTERNATIONAL
 2
               The National Rifle Association of America (“NRA”) and Safari Club International
 3
     (“SCI”) submit this brief in further support of their Motion to Dismiss (Dkt. 44) and in reply to
 4
     Plaintiffs WildEarth Guardians’ et al. Response to Motion to Dismiss (Dkt. 59) (“Plaintiffs’
 5
     Response”).
 6
               NRA and SCI respectfully request that this Court grant their Motion to Dismiss and
 7
     dismiss the Plaintiffs’ operative First Amended Complaint (Dkt. 25) for lack of jurisdiction.
 8
     Plaintiffs did not refute the arguments in the Motion. Instead, Plaintiffs effectively concede that
 9
     their First Amended Complaint fails to demonstrate Article III standing by filing another
10
     amended complaint. But Plaintiffs had no right to make such a filing under the Federal Rules of
11
     Civil Procedure, and they never requested this Court’s leave or the parties’ consent to such a
12
     filing.
13
               In addition, the putative amended complaint fails to address one of the two primary
14
     arguments in NRA and SCI’s Motion to Dismiss.
15
               Because Plaintiffs failed to refute or otherwise resolve the arguments in the Motion to
16
     Dismiss, this Court should deem the Motion to Dismiss unopposed, grant the Motion, and
17
     dismiss Plaintiffs’ operative First Amended Complaint.
18
                                               BACKGROUND
19
               On April 2, 2021, NRA and SCI moved to jointly intervene in this case. See Dkt. 26.
20
     Plaintiffs did not oppose that motion, but requested that the Court impose certain conditions on
21
     NRA and SCI’s participation. See Dkt. 33. NRA and SCI agreed to abide by three of those
22
     conditions and opposed two of the requested conditions. See Dkt. 37.
23
               On May 3, 2021, this Court granted NRA and SCI’s motion to intervene, granted
24
     Plaintiffs’ request to impose the three uncontested conditions, and denied Plaintiffs’ request to
25
     impose the two contested conditions. Dkt. 39. The Court “direct[ed] the parties to meet and
26
     confer in advance of the case management conference and propose a case schedule that will
27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                                                                                                  1
               Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 4 of 8




 1   permit an efficient adjudication of this matter and that encompasses the intended motion to

 2   dismiss and anticipated motions for summary judgment.” Id.

 3          On May 6, NRA and SCI filed the Motion to Dismiss that originally was attached to their

 4   motion to jointly intervene. Dkt. 44; see also Dkt. 26-9. On May 7, the parties, including NRA

 5   and SCI, filed a joint case management statement. Dkt. 46. In that statement, Plaintiffs and

 6   Federal Defendants proposed a briefing schedule for the Motion to Dismiss and potential

 7   motions for summary judgment, and NRA and SCI requested a different briefing schedule to

 8   give the Court an opportunity to decide the Motion to Dismiss prior to commencement of
 9   summary judgment briefing. See id.
10          On May 10, this Court issued an order continuing the previously scheduled case
11   management conference until July 2, 2021. The Court found it “premature to set additional case
12   deadlines at this time,” “in light of the pending motion to dismiss.” Dkt. 47. The Court’s order
13   did not address the schedule for briefing the Motion to Dismiss, which therefore defaulted to the
14   schedule established by the Local Rules. N.D. Cal. L. Civ. R. 7-3.
15          On May 20, the deadline for responding to NRA and SCI’s Motion to Dismiss, Plaintiffs
16   filed a putative Second Amended Complaint (Dkt. 58), along with ten supporting declarations.
17   The Second Amended Complaint purports to be filed under Rule 15(a)(1)(B) of the Federal
18   Rules of Civil Procedure. Dkt. 58, ¶ 1. In addition, Plaintiffs filed their one-page Response,

19   which claims that “[t]he filing of Plaintiffs’ Second Amended Complaint moots Defendant-

20   Intervenors’ NRA et al.’s Motion to Dismiss, which alleged Plaintiffs failed to meet the

21   requirements of Article III standing to pursue this lawsuit.” Dkt. 59, at 2. 1

22

23

24
     1
25     Plaintiffs’ Response asserts, without argument and without citing any case which permits an
     untimely opposition, that “Plaintiffs dispute the allegations and arguments made by NRA et al. in
26   their May 6, 2021 Motion to Dismiss, and reserve the right to oppose this and any future Motions
     to Dismiss that may be filed in this litigation.” Dkt. 59, at 2.
27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                                                                                                2
              Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 5 of 8




 1          Immediately before filing this Reply, NRA and SCI filed a Motion to Dismiss and Strike

 2   the Second Amended Complaint (“Motion to Dismiss and Strike”), because the Second

 3   Amended Complaint fails to comply with the Federal Rules of Civil Procedure.

 4                                             DISCUSSION

 5          A court may dismiss a complaint due to the plaintiff’s failure to oppose a motion when

 6   the plaintiff had notice and opportunity to respond. E.g., Ghazali v. Moran, 46 F.3d 52, 53 (9th

 7   Cir. 1995); Pour v. Wells Fargo Bank, No. 20-CV-2447, 2021 WL 1134419, *5 (N.D. Cal. Feb.

 8   22, 2021) (dismissing complaint as “effectively unopposed” where the plaintiff “filed a two-page
 9   opposition brief devoid of substance”) (citing Ramirez v. Ghilotti Bros., 941 F. Supp. 2d 1197,
10   1210 n.7 (N.D. Cal. 2013) (finding the plaintiff effectively conceded issues to which he failed to
11   respond in his opposition brief)). 2 Plaintiffs here were well aware of their opportunity to respond
12   to the Motion to Dismiss. In fact, the Motion to Dismiss was lodged with NRA and SCI’s

13   motion to jointly intervene, on April 2, 2021, before being filed on the docket after this Court

14   granted intervention. Thus, Plaintiffs had more than six weeks to prepare Plaintiffs’ Response.

15   But rather than substantively addressing NRA and SCI’s specific arguments, they chose to

16   submit the Second Amended Complaint instead. See Pls.’ Resp., Dkt. 59.

17

18
     2
       In Ghazali, the Court identified five factors that a district court should consider before
19   dismissing a case for lack of opposition: “(1) the public’s interest in expeditious resolution of
     litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
20
     (4) the public policy favoring disposition of cases of their merits; and (5) the availability of less
21   drastic sanctions.” 46 F.3d at 53. Here, factors (2), (3), and (5) all weigh in favor of granting
     NRA and SCI’s motion. As set forth in the Motion to Dismiss and Strike, Plaintiffs have
22   muddied this case procedurally, and the Court is left in a situation without a proper operative
     complaint. Defendants are prejudiced by this procedural confusion and will not be prejudiced by
23   dismissal of the First Amended Complaint. Plaintiffs also had ample opportunity—and a
     directive from this Court, see Dkts. 39 & 47—to resolve the Motion to Dismiss. However, they
24
     failed to address the legal arguments related to redressability raised by that Motion.
25   NRA and SCI do not oppose dismissal of the Plaintiffs’ First Amended Complaint without
     prejudice, although they reserve the right to challenge Plaintiffs’ standing upon the proper
26
     submission of an amended complaint. Accord Siphengphone v. Wells Fargo Bank, N.A., No. 17-
27   CV-2117, 2018 WL 490747, *1 (S.D. Cal. Jan. 19, 2018).

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                                                                                                  3
                 Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 6 of 8




 1          Yet, as discussed in NRA and SCI’s Motion to Dismiss and Strike, Plaintiffs’ Second

 2   Amended Complaint was not timely filed under Rule 15(a)(1)(B). Plaintiffs’ Second Amended

 3   Complaint was filed within 21 days of NRA and SCI’s Motion to Dismiss, but it was Federal

 4   Defendants’ Answer, not NRA and SCI’s Motion, which triggered the Rule 15(a)(1)(B)

 5   deadline.

 6          Accordingly, the Second Amended Complaint does not, and cannot, replace the First

 7   Amended Complaint. See, e.g., Gudenavichene v. Mortg. Elec. Reg. Sys., Inc., No. 12-cv-82,

 8   2012 WL 1142868, *1 (D. Nev. Apr. 4, 2012) (holding that amended complaint which did not
 9   comport with Rule 15(a)(1)(B) could not be amended “as a matter of course” and was
10   inoperative). The First Amended Complaint continues to suffer from two primary deficiencies:
11   (1) Plaintiffs did not carry their burden of demonstrating the required injury in fact, and
12   (2) Plaintiffs did not carry their burden of demonstrating that a favorable ruling from this Court
13   could address their alleged injury. Plaintiffs essentially concede that the First Amended
14   Complaint does not adequately establish an injury in fact—the Second Amended Complaint
15   contains additional allegations regarding their members’ alleged use of geographic areas where
16   wolves may be hunted, and they submitted supporting declarations. However, the Second
17   Amended Complaint does not, and cannot, address the largely legal question of whether this
18   Court can redress the Plaintiffs’ alleged injury. And Plaintiffs’ Response does not offer any

19   argument or explanation on either point. It simply does not address the merits of NRA and SCI’s

20   Motions to Dismiss.

21          Thus, NRA and SCI’s Motion to Dismiss is unopposed. It should be granted, and the

22   case should be dismissed, because Plaintiffs had more than sufficient notice and opportunity to

23   respond. Ghazali, 46 F.3d at 53; Pour, 2021 WL 1134419 at *5.

24

25

26

27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                                                                                                   4
              Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 7 of 8




 1                                           CONCLUSION

 2          For the reasons stated above, Plaintiffs did not oppose NRA and SCI’s Motion to

 3   Dismiss, and that Motion should be granted in its entirety. Plaintiffs’ operative First Amended

 4   Complaint should be dismissed.

 5          Dated this 27th day of May, 2021.

 6                                                       Respectfully Submitted,
 7                                                       Stanford H. Atwood, Jr.
                                                         CA Bar No. 37362
 8                                                       Atwood & Associates
 9                                                       750 University Avenue, Suite 130
                                                         Los Gatos, California 95032
10                                                       Tel: 408-395-5503
                                                         Fax: 408-395-5519
11                                                       stanford@atwoodlaw.net
12                                                       Michael T. Jean, MI Bar No. P76010*
                                                         Hadan W. Hatch, UT Bar No. 17671*
13
                                                         National Rifle Association of America
14                                                       11250 Waples Mill Road
                                                         Fairfax, Virginia 22030
15                                                       Tel: 703-267-1161
                                                         Fax: 703-267-3976
16                                                       mjean@nrahq.org
17                                                       hhatch@nrahq.org

18                                                       /s/ Jeremy E. Clare
                                                         Jeremy E. Clare, D.C. Bar No. 1015688*
19                                                       Regina Lennox, D.C. Bar No. 1671299*
                                                         Safari Club International
20                                                       501 2nd Street N.E.
21                                                       Washington, D.C. 20002
                                                         Tel: 202-543-8733
22                                                       Fax: 202-403-2244
                                                         jclare@safariclub.org
23                                                       rlennox@safariclub.org
24                                                       Attorneys for Defendant-Intervenors
25                                                       National Rifle Association of America and
                                                         Safari Club International
26                                                       *Appearing pro hac vice

27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
                                                                                               5
              Case 4:21-cv-00349-JSW Document 62 Filed 05/27/21 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 27, 2021, I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the CM/ECF system, which will serve all
 4
     counsel of record.
 5

 6                                                              /s/ Jeremy E. Clare
                                                                Jeremy E. Clare
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NRA and SCI Reply in Support of Motion to Dismiss, Case No. 4:21-cv-349-JSW
